Citation Nr: 1605167	
Decision Date: 02/10/16    Archive Date: 02/18/16

DOCKET NO.  08-08 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for a psychiatric disability prior to January 25, 2012, and in excess of 70 percent as of January 25, 2012.

2.  Entitlement to an initial rating in excess of 10 percent for a low back strain prior to February 11, 2012, and in excess of 20 percent as of February 11, 2012.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 2001 to April 2005.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

This matter was previously before the Board in January 2012, at which time it was remanded for further development.  It is now returned to the Board.

A June 2014 rating decision awarded a 70 percent rating for the psychiatric disability, effective January 25, 2012, and a 20 percent rating for the low back strain, effective February 11, 2012.  That increase during the appeal did not constitute a full grant of the benefit sought.  Therefore, the Veteran's claim for an increased evaluation remains on appeal.  AB v. Brown, 6 Vet. App. 35, 39 (1993).


REMAND

In the prior remand, the Board requested that the issue of TDIU be adjudicated and that the RO issue a supplemental statement of the case after readjudicating the claims.  The Veteran underwent VA examinations to assess the current severity of a psychiatric disability and low back strain in January 2012 and February 2012.  As the RO assigned staged ratings in a June 2014 rating decision, the claims for increase now include ratings for two periods.  However, the case was returned to the Board without the issuance of a supplemental statement of the case or the adjudication of the claim for TDIU.  Stegall v. West, 11 Vet. App. 268 (1998).  The appropriate Board action is to remand the appeal for issuance of a supplemental statement of the case and adjudication of the claim for TDIU.  

Also, those 2012 VA examinations are now stale and more current examinations are needed.

Additionally, review of a June 2014 rating decision indicates that the Veteran may be receiving disability benefits from the Social Security Administration (SSA).  VA has a duty to obtain potentially relevant SSA records when it has actual notice that the Veteran is receiving SSA benefits.  Golz v. Shinseki, 530 F.3d 1317 (Fed. Cir. 2010).  The SSA decision and supporting medical documents should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Social Security Administration (SSA) and obtain and associate with the claims file copies of the Veteran's records regarding SSA benefits, including any SSA administrative decisions and the medical records upon which the decisions were based.  Efforts to obtain these records should be documented, and the SSA should provide a negative response if records are not available.

2.  Schedule the Veteran for a VA psychiatric examination.  The examiner must review the claims file and must note that review in the report.  The examiner should provide descriptions of symptoms present and should describe the level of occupational and social impairment due to psychiatric symptoms.  The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran is unable to secure or follow a substantially gainful occupation due to the service-connected disabilities of a psychiatric disability, a low back disability, migraine headaches, a left fifth proximal phalanx fracture, and a right skin scar.  If the Veteran is felt capable of work despite the service-connected disabilities, the examiner should state what type of work and what accommodations would be necessary due to the service-connected disabilities.

3.  Schedule the Veteran for a VA spine examination.  The examiner must review the claims file and must note that review in the report.  The examiner should provide descriptions of symptoms present and should provide ranges of thoracolumbar spine motion.  The examiner should state whether there is any additional limitation of motion due to weakness, fatigability, incoordination, or painful motion.  The examiner should also state whether there are any neurologic impairments as a result of the low back disability.  The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran is unable to secure or follow a substantially gainful occupation due to the service-connected disabilities of a psychiatric disability, a low back disability, migraine headaches, a left fifth proximal phalanx fracture, and a right skin scar.  If the Veteran is felt capable of work despite the service-connected disabilities, the examiner should state what type of work and what accommodations would be necessary due to the service-connected disabilities.

4.  Then, readjudicate the claims, including consideration of the TDIU claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 


Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




